Case 8:20-cv-01066-VMC-CPT Document 10 Filed 05/26/20 Page 1 of 15 PageID 42




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


   MICHAEL DIBENEDETTO,

         Plaintiff,

   v.                                        Case No: 8:20-cv-1066-T-33CPT

   PROWAY CONSTRUCTION GROUP, LLC,
   SOUTH SHORE RECYCLING & CRUSHING,
   LLC and ROBERT VOLLMER,

         Defendants.
                                         /

                         FLSA SCHEDULING ORDER

         Pursuant to Federal Rule of Civil Procedure 16, the Court finds

   it necessary to implement a schedule tailored to meet the particular

   circumstances of this case which is based on the Fair Labor Standards

   Act (“FLSA”). Therefore, consistent with the just, speedy and

   inexpensive administration of justice, Fed. R. Civ. P. 1, it is

         ORDERED that the provisions of Rule 26(a)(1) and Local Rule

   3.05(c)(2)(B) and (d) concerning the initial disclosures and filing of

   a Case Management Report are hereby waived in this case. Instead, the

   parties shall comply with the following schedules:

         1.   No later than June 24, 2020, the parties shall serve upon

   each other (but not file) copies of the following:
Case 8:20-cv-01066-VMC-CPT Document 10 Filed 05/26/20 Page 2 of 15 PageID 43




                (a)   Plaintiff: All documents in Plaintiff’s possession,

   custody, or control that pertain to the unpaid wages claimed in the

   Complaint.

                (b)   Defendant: All time sheets and payroll records in

   Defendant’s possession, custody or control that pertain to work

   performed by Plaintiff during the time period for which Plaintiff claims

   unpaid wages.

         2.     No later than July 9, 2020, Plaintiff shall answer the

   Court’s Interrogatories under oath or penalty of perjury, serve a copy

   on Defendants, and file the answers with the Court entitled “Answers

   to Court’s Interrogatories.”

         3.     No later than fifteen days after Plaintiff files Answers to

   the Court’s Interrogatories, Defendants shall serve on Plaintiff and

   file with the Court a Verified Summary of all hours worked by Plaintiff

   during each relevant pay period, the rate of pay and wages paid,

   including overtime pay, if any.

         4.     In collective actions, the exchange of documents as

   referenced in Paragraph 1 shall occur with respect to opt-in Plaintiffs

   who join the action prior to the dissemination of a court-approved opt-

   in notice. Said exchange of documents shall occur within twenty-one

   days of their filing of opt-in notices with this Court, and such opt-


                                      2
Case 8:20-cv-01066-VMC-CPT Document 10 Filed 05/26/20 Page 3 of 15 PageID 44




   in Plaintiffs shall thereafter file and serve their respective Answers

   to the Court’s Interrogatories within an additional twenty-one days.

         5.   Until further order of this Court, all discovery in this

   case is STAYED, except as provided in this Order.

         6.   This case is referred to mediation. The Court appoints Mark

   A. Hanley, of Bradley Arant Boult Cummings, LLP, 100 South Ashley Drive,

   Suite 1300, Tampa, Florida 33602, (813)-229-3333, as mediator.

         7.   Scheduling Mediation: The mediation conference shall be

   conducted on or before August 10, 2020. However, the parties are not

   permitted to mediate until the information exchange outlined in this

   Order, including answers to interrogatories and Verified Summary, has

   been completed.

         8.   Rescheduling    Mediation:   If   the    mediation   date   is

   approaching, and the parties realize they will not be able to complete

   the document and information exchange called for herein, the parties

   are directed to file a motion to reschedule the mediation. In any event,

   once the mediation has been scheduled, the parties may not unilaterally

   reschedule the mediation conference—a motion must be filed, and leave

   of Court obtained, if they seek to reschedule the mediation. In the

   motion to reschedule, counsel must include the proposed date of

   rescheduling; the Court reserves the right to deny any motion that


                                     3
Case 8:20-cv-01066-VMC-CPT Document 10 Filed 05/26/20 Page 4 of 15 PageID 45




   seeks to reschedule the mediation conference for a date beyond the

   deadline set in Paragraph 7. If the Court authorizes the parties to

   reschedule the mediation conference, the parties may still be required

   to pay the mediator’s cancellation fee. Thus, the parties are strongly

   encouraged to promptly exchange documents and information as required

   herein, and to diligently adhere to all deadlines to avoid unnecessary

   expense.

         9.    Cancelling Mediation: Once the mediation conference is set,

   neither party may cancel the mediation without first obtaining leave

   of Court, even if the parties have reached a settlement.

         10.   Designation and Responsibility of Lead Counsel: Ryan

   Dominick Naso, Esq., is designated as lead counsel and shall consult

   both the mediator and other counsel to coordinate the date and time of

   the mediation. By June 23, 2020, Lead Counsel shall file a Notice of

   Mediation giving the agreed date and time of mediation. Once scheduled,

   the agreed date for the mediation conference shall operate as the

   mediation deadline in lieu of the date set forth in Paragraph

   7. Extension of the mediation deadline requires leave of Court. Before

   moving for an extension of the mediation deadline, the movant shall

   consult with both the mediator and opposing counsel to determine an

   agreed date and time for the mediation, if rescheduled. In accord with


                                     4
Case 8:20-cv-01066-VMC-CPT Document 10 Filed 05/26/20 Page 5 of 15 PageID 46




   Local Rule 3.01(g), a motion for an extension of the mediation deadline

   shall include, along with the proposed mediation date and time, a

   statement certifying that the movant has conferred with opposing

   counsel and stating whether counsel agree on the resolution of the

   motion. Because the Court expects diligence and good faith from the

   parties, a    motion for extension of the mediation deadline is

   increasingly disfavored as the mediation deadline approaches.

          11.   General Rules Governing the Mediation: Although mediation

   is defined in greater detail in Chapter Nine of the Local Rules, the

   following additional guidelines are imposed upon the mediation:

                (a)   Not later than five working days prior to the

   scheduled mediation conference, each party shall email directly to the

   mediator the documents described in Paragraphs 1 through 3.

                (b)   Authority of the Mediator: The mediator shall have

   the authority to consult and conduct conferences and private caucuses

   with    counsel,    individual   parties,   corporate   and     municipal

   representatives and claims professionals, to suggest alternatives,

   analyze issues, question perceptions, stimulate negotiations, and keep

   order. The mediation shall continue until adjourned by the mediator.

   No participant may compel the early conclusion of a mediation because

   of travel plans or other engagements. Only the mediator may declare an


                                     5
Case 8:20-cv-01066-VMC-CPT Document 10 Filed 05/26/20 Page 6 of 15 PageID 47




   impasse or end the mediation. In order to coordinate the mediation

   conference, the mediator may set an abbreviated scheduling conference

   prior to the scheduled mediation.

               (c)   Authority to Declare Impasse: Although the average

   mediation usually takes between 3-5 hours, participants shall be

   prepared to remain until the mediator declares an impasse.

               (d)   Attendance: The Court directs that all counsel,

   parties, corporate representatives, and any other required claims

   professionals shall be present at the mediation conference with full

   authority to negotiate a settlement. Absent exigent circumstances and

   leave of Court, lead counsel must appear at the mediation conference;

   failure to comply will result in the imposition of sanctions. The Court

   does not allow mediation by telephone or video conference. Personal

   attendance is required. See Local Rule 9.05(c). Absent extraordinary

   circumstances, this requirement will not be waived. Any requests with

   regard to attendance shall be directed to the Court.

         12.   Compensation of the Mediator: The mediator shall be

   compensated at the mediator’s prevailing hourly rate, which, unless

   otherwise agreed by counsel, shall be borne equally by all parties and

   payable immediately upon the conclusion of mediation. The parties shall




                                       6
Case 8:20-cv-01066-VMC-CPT Document 10 Filed 05/26/20 Page 7 of 15 PageID 48




   comply with any reasonable cancellation policy established by the

   mediator.

         13.   Results of Mediation: Lead Counsel must file a notice

   informing the Court of the results of the mediation conference within

   twenty-four hours from the conclusion of the mediation conference.

         14.   Case Management Report and Additional Information: In the

   event mediation does not result in settlement of this action, the

   parties must conduct a case management meeting immediately after the

   mediation conference, during which the parties shall jointly prepare

   the attached fast-track case management report. The parties shall file

   the completed fast-track case management report within twenty-four

   hours of the conclusion of the mediation conference. In addition, the

   parties shall file a separate notice also within twenty-four hours of

   the conclusion of the mediation conference informing the Court of the

   legal issues they believe will need to be resolved at the summary

   judgment stage and/or the factual matters they believe will be at

   issue during trial.

         15.   Case Management Hearing: After review of the parties’ fast-

   track case management report, the Court will determine if a Case

   Management Hearing is required. If a Case Management Hearing is

   necessitated, the Court will conduct such hearing approximately one


                                     7
Case 8:20-cv-01066-VMC-CPT Document 10 Filed 05/26/20 Page 8 of 15 PageID 49




   week after the parties’ mediation conference. The Court will enter a

   notice indicating the date and time of the hearing. Counsel are advised

   that this case will be set for trial approximately 90-120 days after

   the mediation conference. At the Case Management Hearing, this Court

   will address any scheduling conflicts the parties may have.

         16.     If the parties are able to agree on settlement in this case,

   they are directed to immediately notify the Court, to submit the terms

   of the resolution of this case, and to file a Motion for Court Approval

   of the Settlement within ten days from the date of the Notice of

   Settlement.

         17.     In the event that no settlement is reached pursuant to these

   procedures, and this Court later grants a motion permitting notice to

   be sent to similarly situated individuals advising them of their right

   to opt-in to this action, the limitations period for any person

   receiving notice shall be tolled during the period from the date of

   this Order until the parties file a Case Management Report lifting the

   stay on these proceedings.

         18.     Should the parties settle this dispute at any later time,

   they shall immediately advise the Court as required by Local Rule

   3.08(a) and promptly submit a Motion for Court Approval of the

   Settlement containing the terms of the settlement.


                                       8
Case 8:20-cv-01066-VMC-CPT Document 10 Filed 05/26/20 Page 9 of 15 PageID 50




         19.    The parties may consent to the jurisdiction of the United

   States Magistrate Judge assigned to this case.

         20.    Absent compelling circumstances and leave of Court, Lead

   Counsel must appear in person at the Case Management Hearing. Lead

   Counsel must be prepared to discuss the claims and defenses as well as

   any unique aspects of the case with the Court. This hearing is an

   investment of the Court’s time and presents an opportunity for counsel

   to meet the judge presiding over their case, as well as present any

   issues that should be called to the Court’s attention.

         21.    Due to the volume of cases based on the FLSA, the Court

   expects strict adherence to these deadlines. Exceptions will be granted

   only for compelling reasons. Failure to comply may result in the

   imposition of sanctions, including but not limited to the dismissal of

   the case and the striking of pleadings. However, either party, for good

   cause shown, may move to alter this schedule should circumstances

   warrant.

         DONE and ORDERED in Chambers in Tampa, Florida, this 26th day of

   May, 2020.




                                     9
Case 8:20-cv-01066-VMC-CPT Document 10 Filed 05/26/20 Page 10 of 15 PageID 51




   Attachments:
   Court’s Interrogatories to Plaintiff
   Magistrate Judge Consent Form
   FLSA Fast-Track Case Management Report




                                     10
Case 8:20-cv-01066-VMC-CPT Document 10 Filed 05/26/20 Page 11 of 15 PageID 52




                 COURT’S INTERROGATORIES TO PLAINTIFF

   1.   During what period of time were you employed by the
   Defendant?

   2.    Who was your immediate supervisor?

   3.   Did you have a regularly scheduled work period? If so,
   specify.

   4.   What was your title or position? Briefly describe your
   job duties.

   5.    What was your regular rate of pay?

   6.   What is the nature of your claim (check all that
   apply)?

              Off the clock work (Defendant failed to record,
   or prohibited you from recording, all of your working
   time);

              Misclassification (Defendant mistakenly
   classified you as exempt from over-time);

              Miscalculation (Defendant failed to correctly
   calculate your compensation);

                Other (please describe):                             .

   7.    Provide an accounting of your claim, including:

               (a) dates worked;

               (b) regular hours worked;

               (c) over-time hours worked;

               (d) pay received versus pay claimed; and

               (e) total amount claimed


                                     11
Case 8:20-cv-01066-VMC-CPT Document 10 Filed 05/26/20 Page 12 of 15 PageID 53




   8.    If you have brought this case as a collective action:

             (a) Describe the class of employees you seek to
   include in this action.

             (b) Has an opt-in notice been filed for every
   potential opt-in Plaintiff who has identified himself or
   herself as a person who wishes to join this action?

   9.   Specify all attorney’s fees and costs incurred to
   date. With respect to attorney’s fees, provide the hourly
   rate(s) sought and the number of hours expended by each
   person who has billed time to this case.

   10. When did you (or your attorney) first complain to your
   employer about alleged violations of the FLSA?

   11. Was this complaint written or oral? (If a written
   complaint, please attach a copy).

   12. What was your employer’s response? (If a written
   response, please attach a copy).



                                      (Plaintiff’s Signature)
   STATE OF FLORIDA
   COUNTY OF


         BEFORE ME, the undersigned authority, on this day,
   personally appeared                                   , who
   being first duly sworn, and      who is personally known to
   me or       who produced           as identification,

   deposes and says that he/she has read the foregoing Answers
   to Interrogatories, knows the contents of same, and to the
   best of his/her knowledge and belief, the same are true and
   correct.

         SWORN TO AND SUBSCRIBED before me on this                 day
   of        , 20   .

                                     12
Case 8:20-cv-01066-VMC-CPT Document 10 Filed 05/26/20 Page 13 of 15 PageID 54




                                            NOTARY PUBLIC



                        Signature of Person Taking Acknowledgment

   Notary Stamp                       Print Name:
                                           Title: Notary Public
                                           Serial No. (if any):
                                           Commission Expires:




                                     13
     Case 8:20-cv-01066-VMC-CPT Document 10 Filed 05/26/20 Page 14 of 15 PageID 55




AO 85 (Rev. locally 5/99) Notice, Consent, and Order of Reference B Exercise of Jurisdiction by a United States Magistrate Judge

                                                    UNITED STATES DISTRICT COURT
                                                         Middle District of Florida

                                                ,

Plaintiff(s)

v.                                                                                 Case Number:

                                                ,

Defendant(s)

        NOTICE OF AVAILABILITY OF A UNITED STATES MAGISTRATE JUDGE TO EXERCISE JURISDICTION

       In accordance with the provisions of 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, you are hereby notified that a United States
Magistrate Judge of this District Court is available to conduct any or all proceedings in this case, including a jury or benc h trial, and to
order the entry of a final judgment. Exercise of this jurisdiction by a Magistrate Judge is, however, permitted only if all p arties voluntarily
consent, as evidenced by execution of the Consent portion hereof, all together on this form, to the exercise of jurisdiction by a United
States Magistrate Judge.

      You may, without adverse substantive consequences, withhold your consent; but this will prevent the Court's jurisdiction from being
exercised by a Magistrate Judge. If any party withholds consent, the identity of the parties consenting or withholding consent will not be
communicated to any Magistrate Judge or to the District Judge to whom the case has been assigned.

      Appeal from a judgment entered by a Magistrate Judge shall be taken directly to the United States Court of Appeals for the Eleventh
Circuit, in the same manner as an appeal from any other judgment of this District Court.

               CONSENT TO THE EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE

     In accordance with the provisions of 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, the parties in this case hereby voluntarily consent to
have a United States Magistrate Judge conduct any and all further proceedings in the case, including the trial; order the ent ry of a final
judgment; and conduct all post-judgment proceedings, as necessary.

Signatures                                          Parties Represented                                                      Date Signed
                                                                                                 _

                                                                                                 _

                                                                                                 _

                                                         ORDER OF REFERENCE

IT IS HEREBY ORDERED that this case be referred to Honorable,                                              , United States
Magistrate Judge, for all further proceedings and the entry of judgment in accordance with 28 U.S.C. § 636(c), Fed. R. Civ. P . 73,
and the foregoing consent of the parties.


Date                                                VIRGINIA M. HERNANDEZ COVINGTON, United States District Judge

NOTE: RETURN THIS FORM TO CLERK OF COURT ONLY IF ALL PARTIES HAVE SIGNED ON
THIS FORM CONSENTING TO EXERCISE OF JURISDICTION BY A MAGISTRATE JUDGE.



                                                                       14
Case 8:20-cv-01066-VMC-CPT Document 10 Filed 05/26/20 Page 15 of 15 PageID 56




                                                     United States District Court
                                                     Middle District of Florida
                                                          Tampa Division

                  Plaintiff(s),

       v.                                                                  Case No.

                  Defendant(s).
                                                                          /

                                                      CASE MANAGEMENT REPORT
                                              TO BE USED FOR THE FOLLOWING CASES:
                                               FAIR LABOR STANDARDS ACT ( FLSA);
                                         TITLE III AMERICANS WITH DISABILITIES ACT ( ADA);
                                          FAIR DEBT COLLECTION PRACTICES ACT ( FDCPA);
                                          TELEPHONE CONSUMER PROTECTION ACT ( TCPA);
                                      FLORIDA CONSUMER COLLECTION PRACTICES ACT (FCCPA);
                                      REAL ESTATE SETTLEMENT PROCEDURES ACT ( RESPA); AND
                                               FAIR CREDIT REPORTING ACT ( FCRA).

                  The parties have agreed on the following dates and discovery plan pursuant to Fed. R. Civ. P. 26(f)

       and Local Rule 3.05(c):

                                           DEADLINE OR EVENT
                                                                                                                     AGREED DATE
Certificate of Interested Persons and Corporate Disclosure Statement

Mandatory Initial Disclosures

Discovery Deadline


Dispositive Motions

Meeting In Person to Prepare Joint Final Pretrial Statement

Joint Final Pretrial Statement
[Including a Single Set of Jointly-Proposed Jury Instructions and Verdict Form, Voir Dire Questions, Witness
Lists, & Exhibit Lists with Objections on Approved Form (to be e -mailed in Word format to
chambers_flmd_covington@flmd.uscourts.gov)]
Final Pretrial Conference
[The Court will set a date]
Trial Term Begins
[Trial term must be 5 weeks after dispositive motions deadline (unless filing of such motions is waived); district
judge trial terms begin on the first Monday of each month; trials before magistrate judges will be set on a date
certain after consultation with the parties]
[90-120 days after mediation conference]
Estimated Length of Trial
[Number of trial days]

Jury / Non-Jury




                                                                    15
